SUPREME COURT OF ARIZONA

SCOT MUSSI, et al.,               )    Arizona Supreme Court
                                  )    No. CV-22-0207-AP/EL
     Plaintiffs/Appellants/Cross- )
                       Appellees, )    Maricopa County
                                  )    Superior Court
                 v.               )    No. CV2022-009391
                                  )
KATIE HOBBS, in her capacity as   )
the Secretary of State of         )
Arizona,                          )
                                  )
              Defendant/Appellee, )
                                  )
ARIZONANS FOR FREE AND FAIR       )
ELECTIONS (ADRC ACTION), a        )
political committee,              )
                                  )
Real Party in Interest/Appellant. )
                                  )     FILED: 08/24/2022
                                  )
__________________________________)



                             DECISION ORDER

     Before the Court is an expedited election appeal regarding an

initiative sponsored by Arizonans for Free and Fair Elections (ADRC

Action)(the   “Committee”)   (Serial    No.   I-16-2022),      a   proposed

initiative for the November 8, 2022 General Election. The Act relates

to voting rights, campaign finance, citizen measures, and lobbyist

regulation.

     The Court, en banc, has considered the briefs and authorities in

this appeal, the record, the trial court’s ruling, and the relevant
Arizona Supreme Court Case No. CV-22-0207-AP/EL
Page 2 of 7

statutes and case law in this expedited election matter. 1 The Court

decides these issues unanimously.

     Plaintiffs/Appellants Scot Mussi, et al., raise three issues in

their appeal of the trial court decision.

     First, the trial court considered Plaintiffs’ Objection 3, which

contended that circulators were required to submit a sworn affidavit

with each new registration.

     The    Court     finds    that    A.R.S.      §    19-118     does    require     each

circulator to submit a separate affidavit as one of five required

items in each registration application submitted for each petition he

or she circulates.          But any circulators’ lack of compliance with

§   19-118    does    not     invalidate    the       signatures   gathered     by    these

circulators on the record and circumstances before us.

     The Circulator Portal established by the Secretary of State’s

Office (SOS), which was in operation at the time the Governor and the

Attorney    General    approved       the   2019       Elections    Procedures       Manual

pursuant to A.R.S. § 16-452, by design does not permit the submission

of more than one affidavit per circulator.                  See Declaration of Kori

Lorick 5.     By also refusing to accept manual submission of a hard

copy affidavit, see id. at 3, the SOS rendered it impossible for

circulators   to     successfully      submit     a    registration       application    as

required by § 19-118 for I-16-2022 if they had already registered to



1 Justice Bolick did not participate in the consideration of this
matter.
Arizona Supreme Court Case No. CV-22-0207-AP/EL
Page 3 of 7

circulate other petitions.

        The Court declines to find that the Committee or any individual

circulator failed to comply with § 19-118 when the SOS has prevented

such compliance.       A finding of non-compliance and disqualification of

circulator signatures on this record and under these circumstances

would      “unreasonably      hinder     or     restrict”    the      exercise    of      the

initiative power under article 4, part 1, sections (1) and (2) of the

Arizona Constitution.          Stanwitz v. Reagan, 245 Ariz. 344, 348 ¶ 14

(2018),     as   amended   (Nov.     27,      2018)   (citation     omitted)     (internal

quotation marks omitted).              Therefore, signatures collected by such

circulators      in   connection        with     I-16-2022    are      not    subject      to

disqualification.

      As we indicated in our other decisions today, we anticipate that

the SOS will remedy deficiencies in the submission of information

through the Circulator Portal and accommodate the manual submission

of required information in the interim.                   However, if an initiative

committee seeks to submit the information required pursuant to § 19-

118 and the SOS refuses to accept it, an aggrieved party should seek

special action relief.

      IT    IS   ORDERED   affirming       the    trial     court’s    ruling     that     no

petition sheets will be invalidated under Objection 3.

      Second, Plaintiffs challenge the trial court ruling on Objection

4(a) and 4(b) and contend that a circulator’s petition sheets should

be   disqualified     where    the   residential       address     under     A.R.S.   §   19-
Arizona Supreme Court Case No. CV-22-0207-AP/EL
Page 4 of 7

118(B)(1) does not include a unit number.

      The Court further finds that § 19-118(B)(1) does not require a

circulator      residing           in    a    multi-unit    structure         to    provide    a    unit

number     in    connection              with     a    residence       address.          Therefore,

circulators who did not supply a unit number nonetheless complied

with the statute.

      IT   IS    FURTHER          ORDERED       affirming   the       trial    court    rulings       on

Objections 4(a) and (b).

      Third, Plaintiffs challenge the trial court rulings that no unit

number is needed in the “Service of Process Address (within State of

Arizona)” line, which was Objection 6(a). The Court concludes that

under A.R.S. § 19-118(B)(4), there must be sufficient information on

the   registration           to     enable       an    organizing       committee       to     receive

certified mail. This requires the complete mailing address, including

a unit or suite number, if applicable. Therefore,

      IT IS FURTHER ORDERED remanding to the trial court to invalidate

the petition signatures under Objection 6(a).

      The Committee raises five issues in its cross-appeal.

      First, the Committee argues that the circulators registered with

the   Secretary,             and        the     Secretary       approved       the     registration

applications,          and     no       further       inquiry    is    necessary.        The       Court

concludes       that     courts          can    determine       whether       the    Committee      and

circulators have complied with the law and strike the petition sheets

where they have not.
Arizona Supreme Court Case No. CV-22-0207-AP/EL
Page 5 of 7

     Second,       the    Committee      argues      that    Objection          5(b)   (using     a

nonresidential address for a temporary address) should not invalidate

a registration application because the statute does not require a

temporary    address.        The    Court     agrees    that      there    is     no   statutory

requirement to provide a temporary address and therefore there is no

statutory violation. Therefore,

     IT     IS     FURTHER     ORDERED        remanding      to    the     trial       court     to

rehabilitate the petition sheets disqualified under Objection 5(b).

     Third, the Committee argues that Objection 5(c) (incorrect phone

number on registration form) should not invalidate a registration

application        because     there     is     no     prohibition         against         changing

telephone    numbers.        Circulators      are    required      to     provide      a    correct

telephone        number   at       the   time    they       submit      their     registration

application. The parties stipulated to the number of circulators who

included     incorrect         telephone        numbers        when       the     registration

applications were submitted.             Therefore,

     IT IS FURTHER ORDERED remanding to the trial court to determine

if the resolution of the 5(c) Objection was in accordance with the

parties’ stipulation.

     Fourth, the Committee argues that Objection 5(e) (circulators’

address on petition sheets does not match address on the registration

application) should not invalidate the circulators’ petitions.                                  The

Court agrees that there is no statutory requirement that the address

on the circulator’s affidavit be the same address as the address in
Arizona Supreme Court Case No. CV-22-0207-AP/EL
Page 6 of 7

the registration.          However, the parties stipulated to the number of

circulators who submitted incorrect addresses.

      IT IS FURTHER ORDERED remanding to the trial court to effectuate

the parties’ stipulation regarding Objection 5(e).

      Finally,      the   Committee     argues     that   signatures     referenced    in

Objection 6(b) (where the circulator used a service address that is

not   the    Committee’s       Address)      should     not   be   invalidated.        The

circulator is required to list “The address of the committee in this

state for which the circulator is gathering signatures and at which

the   circulator     will    accept    service     of   process    related    to   dispute

concerning       circulation    of    that   circulator’s      petitions.”     (Emphasis

added.)

      The    Court    concludes       that   the   registration       application     must

include the organizing committee’s address for service of process as

required in (B)(4).         Therefore,

      IT    IS   FURTHER    ORDERED     affirming       the   trial   court   ruling   on

Objection 6(b).

      IT IS FURTHER ORDERED denying the parties’ requests for attorney

fees as there is no prevailing party.              See § 19-118(F).

[A written Opinion detailing the Court’s reasoning will follow in due
course.]

      DATED this 24th day of August, 2022.


                                              _______/s/________________
                                              ROBERT BRUTINEL
                                              Chief Justice
Arizona Supreme Court Case No. CV-22-0207-AP/EL
Page 7 of 7


TO:
Kory A Langhofer
Thomas J Basile
Amy B Chan
Noah Gabrielsen
James E Barton II
Jacqueline Soto
Joshua David Rothenberg Bendor
Joshua J. Messer
Travis Charles Hunt
Hon. Joseph P Mikitish
Hon. Jeff Fine
Alberto Rodriguez
Roy Herrera
Daniel A Arellano
Dominic Emil Draye
Michael G Bailey